Citation Nr: 1636565	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  07-031 84A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for somatoform disorder with collagenous colitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied an increased rating in excess of 30 percent for service-connected somatoform disorder with collagenous colitis and nonservice-connected (NSC) pension.

In August 2010, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  Thereafter, in a June 2015 rating decision, the RO granted entitlement to NSC pension.  As this action results in a complete grant of the benefit sought, this issue is no longer on appeal.  The RO continued to deny the Veteran's claim for an increased rating, and the claim has now been returned to the Board for further appellate proceedings.

In a March 2013 properly executed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22), the Veteran appointed The American Legion as his representative.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked The American Legion's general power of attorney, but, in a March 2016 memorandum, a representative from The American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In a subsequent April 2016 letter, the Board inquired if the Veteran wished to appoint a new representative.  As the Veteran has not appointed a new representative, and The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608 (2015), the Board continues to recognize this organization as the Veteran's representative.

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  



REMAND

The August 2010 Board remand pointed to the state of the evidence and indicated that further examination was "critical to his claims".  During the course of the remand, an October 2010 VA examination report concluded that the Veteran exhibited a moderate somatoform disorder.  However, psychotic symptoms were noted and a Global Assessment of Functioning (GAF) score of 45.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  While GAF scores are not dispositive of the evaluation issue, the findings from the examination were conflicting.

In June 2014, the Veteran presented for a psychiatry appointment at the VAMC.  At that appointment, the Veteran reported that he sometimes heard his name and people chatting and that he felt like he received messages from deceased relatives at times.  He denied having suicidal or homicidal ideations.  He indicated that he was unemployed, stating that he could not do construction anymore because of "pain."  He reported that he lived with a friend and the friend's wife.  The physician observed that the Veteran was casually dressed with fair grooming.  On examination, the physician observed that the Veteran had the following: "okay" mood with a restricted affect; paranoia and delusions; normal memory; normal attention span and concentration; and limited insight and judgment.  The physician's impressions of the Veteran's psychiatric condition were unspecified psychotic disorder, history of somatoform disorder, and cannabis use disorder.

In July 2014, the Veteran failed to report for his psychiatric evaluation due to transportation issues.  The examiner found sufficient clinical evidence was available in the claims file and provided a medical opinion.  The examiner indicated that the Veteran's psychiatric condition was the primary source of his intestinal complaints.  In particular, the examiner opined that the Veteran had somatoform disorder with associated perceived gastrointestinal tract inflammatory symptoms with very high symptom magnification.  Regarding such symptoms, the examiner found that the Veteran had frequent episodes of bowel disturbance with abdominal distress and seven or more episodes of exacerbations and/or attacks of his intestinal condition in the past 12 months.  In this regard, the examiner indicated that higher stress seemed to bring about higher discomfort.  However, the examiner found that the Veteran did not have malnutrition, serious complications, or other general health effects attributable to his intestinal condition.  The examiner also found that the Veteran's intestinal condition did not impact his ability to work.  More specifically, the examiner indicated that the Veteran would be able to perform sedentary, light, moderate duty skilled/unskilled workloads, to include on a part-time basis.  The examiner further commented that "with most psychiatric conditions of this type, employment may actually allow the patient to not focus on perceived aches or pains."

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  The examination reports do not differentiate between symptomatology associated with the Veteran's somatoform disorder and other nonservice-connected psychiatric diagnoses, but do not clearly indicate that they are unable to do so.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the somatoform disorder dated from June 2015 to the present.  If no such records are located, that fact should be documented in the claims file.

2. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected somatoform disorder.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

All signs, symptoms, and manifestations of the somatoform disorder should be noted.  If psychiatric disability is exhibited that is unrelated to the somatoform disorder, this fact should be noted.  If the symptoms from other psychiatric disability cannot be distinguished, that fact should also be noted.  The examiner should discuss the impact, if any, as well as a full description of the effects, that the somatoform disorder has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the Veteran's psychiatric disability.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claim of entitlement to an increased rating for somatoform disorder.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


